DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: the recitation “0.1 to 0.2 mm” should be written “0.1 mm to 0.2 mm.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh (US Pub. No. 2011/0129311 A1) in view of Hughes (US Pub. No. 2008/0206007 A1) and Miki et al. (JP 2007-144610 A).
Itoh discloses a form cutting method (Figs. 2, 12) that includes a first cutting step (semi-finishing shown Figs. 6, 12; ¶ 0003) of forming a form groove one a workpiece by moving a first form cutting tool (30; 112) having a first cutting edge in a tool feeding direction (e.g., directions in and out of page relative to Figs. 6, 12) orthogonal to an axis (e.g., rotation axis of tool 30, 112) while rotating the first form cutting tool in a first direction about the axis such that the form groove (3, 5) has a contour shape of the first form cutting tool and being continuous in the tool feeding direction (1; Figs. 1-3, 6, 12).  A second cutting step (finishing shown Figs. 10, 12; ¶¶ 0003, 0007, 0038) of finishing an inner peripheral surface of the form groove by moving a second form 
Hughes discloses a form cutting tool (100; Figs. 1A, 1B) that is capable of being designed as either a right-hand tool (clockwise rotation) or a left-hand tool (counter-clockwise as illustrated in Fig. 1A).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Itoh with a second form cutting tool having a second cutting edge (left-hand) opposite to that of the first form cutting tool (right hand) such that the second form cutting tool rotates in the opposite direction (counter-clockwise) than the first form cutting tool (clockwise) as suggested by Hughes as ‘obvious to try’ - a function of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of successfully cutting and finishing the groove.  See KSR International Co. v. Teleflex Inc.
Miki et al. (“Miki”) discloses the surface roughness of the inner peripheral surface of the form groove being reduced as a result of the finishing cut of the inner peripheral surface (Figs. 4, 5 show the semi-finishing cut L2 offset from the final shape L1), the amount of the cut is 0.15 mm (¶ 0026).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide method disclosed in Itoh with the finishing cut depth as suggested by Miki in order to achieve “high surface accuracy” (¶ 0026).
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh (US Pub. No. 2011/0129311 A1) in view of Hughes (US Pub. No. 2008/0206007 A1).
Itoh discloses a form cutting method (Figs. 2, 12) that includes a first cutting step (semi-finishing shown Figs. 6, 12; ¶ 0003) of forming a form groove one a workpiece by moving a first form cutting tool (30; 112) having a first cutting edge in a tool feeding direction (e.g., directions in and out of page relative to Figs. 6, 12) orthogonal to an axis (e.g., rotation axis of tool 30, 112) while rotating the first form cutting tool in a first direction about the axis such that the form groove (3, 5) has a contour shape of the first form cutting tool and being continuous in the tool feeding direction (1; Figs. 1-3, 6, 12).  A second cutting step (finishing shown Figs. 10, 12; ¶¶ 0003, 0007, 0038) of finishing an inner peripheral surface of the form groove by moving a second form cutting tool (40; 113) having a second cutting edge in the tool feeding direction (e.g., directions in and out of page relative to Figs. 10, 12) while rotating the second form cutting tool about the axis, and scraping off burrs generated in the first cutting step (Figs. 1-3, 6, 10, 12).  That is, the roughing/semi-finishing operation throws burrs (¶ 0039) and the burrs are removed during the finishing operation.  However, Itoh does not explicitly disclose the second form cutting tool being of an opposite hand of the first form cutting tool such that the second tool rotates in an opposite direction than that of the first tool.  Additionally, while the surface roughness of the See In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Hughes discloses a form cutting tool (100; Figs. 1A, 1B) that is capable of being designed as either a right-hand tool (clockwise rotation) or a left-hand tool (counter-clockwise as illustrated in Fig. 1A).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Itoh with a second form cutting tool having a second cutting edge (left-hand) opposite to that of the first form cutting tool (right hand) such that the second form cutting tool rotates in the opposite direction (counter-clockwise) than the first form cutting tool (clockwise) as suggested by Hughes as ‘obvious to try’ - a function of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of successfully cutting and finishing the groove.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness).
Response to Arguments
Applicant's arguments filed November 11, 2021 have been fully considered but they are not persuasive.  Applicant argues that the Itoh reference fails to disclose scraping off burrs and reducing surface roughness by cutting the surface of the groove by 0.1 mm to 0.2 mm.  Examiner disagrees.
The Itoh reference explicitly states that burrs, while reduced, are still present after the semi-finishing process.  The finishing cut (Figs. 10, 12) of the inner peripheral surface removes material from the groove and therefore any burrs leftover from the previous semi-finishing step (Figs. 6 & 12 show the semi-finishing cut offset from the final shape and Figs. 10, 12 show the finishing cut taking the groove to its final shape in solid lines).  Therefore, the surface roughness is reduced.  The depth of cut during the finishing cut has been addressed in the new grounds of rejection.  Thus, the prior art of record reads upon the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722